Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-10, 13-17 are allowed and remembered as claims 1-15. The original Claims 11-12 have been canceled. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 1, 
A system of two-way wireless communication for monitoring a vehicle, comprising an input unit, a processing unit and an output unit, wherein a. the input unit comprises: i. one or more in-vehicle sensors for real time detection in and around the vehicle; ii. an Onboard Diagnostic (OBD) connector device for real time monitoring of driving conditions for the vehicle and a driver behavior while a driver drives the vehicle; and iii. a law enforcement representation with a real time view of the driver of the vehicle to identify a potential driving infraction; b. the processing unit comprises: i. a computerized data processing unit to analyze data from the one or more in-vehicle sensors and the OBD connector device; and ii. a communication unit to establish a two-way communication network between the vehicle and a user selected from the group consisting of insurance companies, public authorities, police and car manufacturers, and an On-Board Augmented Intelligence processing device that communicates with external sensors installed in the vehicle to record the driver behavior and to report a state selected from the group consisting of drowsy driving, distracted driving, mobile phone usage and other mobile device iii. a desktop solution configured to be used by the user for reporting the state, issuing fines for violations, setting parameters for, enforcement of: driving rules, speed limits, and traffic regulations, wherein the system of two- way wireless communication is configured to allow the user to monitor a status of the vehicle: by collecting data from an information database of the vehicle in real time with help of OBD connector device and the one or more in-vehicle sensors, by feeding the collected data into the computerized data processing unit, and by generating an alert or a message to the user in real time via a Random Phase Multiple Access (RPMA) Network communication unit or cellular technology about a vehicle's and a driver's compliance with traffic regulations as well as a current vehicle's mechanical condition, wherein the system of two-way wireless communication is configured to plan two or more different geo-fencing regimes corresponding to the driver and one or more different drivers, the system comprises: the RPMA Network communication unit for identifying the driver or the one or more different drivers, the OBD connector for collecting a vehicle driving route information, and the processing unit with an Intelligence Artificial Intelligence solution as well as a Global Positioning System (GPS) unit to establish a geo-fence corresponding to the driver or the one or more different drivers.



A method of allowing a user to monitor a status of a vehicle, comprising: a. collecting data from an information database of the vehicle in real time with help of Onboard Diagnostic (OBD) connector device and one or more in-vehicle sensors, b. feeding the collected data into a computerized data processing unit, and, c. connecting the OBD connector device for real time monitoring of driving conditions for the vehicle and of a driver behavior while a driver drives the vehicle, wherein an On-Board Augmented Intelligent processing device communicates with external sensors installed in the vehicle to record the driver behavior and reports a state selected from the group consisting of drowsy driving, distracted driving, mobile phone usage and other devices usage by the driver when driving, wherein when a driving infraction is recognized or the driver is determined to be in the state, the On-Board Augmented Intelligence processing device, based on internal logic, transmits an audio message or other notification to alert the driver via the output unit, d. planning two or more different geo-fencing regimes corresponding to the driver and one or more different drivers comprising: a Random Phase Multiple Access (RPMA) Network communication unit communication unit identifying the driver and the one or more different drivers, the OBD connector collecting vehicle driving route information, and 5Application No. 16/253,480 Confirmation No. 1066 Docket No. 144-002 the processing unit with an Intelligence Artificial Intelligence solution as well as a Global Positioning System (GPS) unit to establish a geo-fence corresponding to the driver or the one or more different drivers, and e. generating an alert or a message to user in real time via the RPMA Network communication unit or cellular technology about a vehicle's and a driver's compliance with traffic regulations as well as a current vehicle's mechanical condition.

The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.    McClellan et al. (US 2008/0252487) shows a system and method for identifying speeding violations, comprising determining a current speed and a current location of a vehicle, determining a posted speed limit for the current location from a speed-by-street database.  Follmer et al. (US 2008/0258890) shows a system and method for remotely deactivating a vehicle, comprising monitoring operations of the vehicle using an onboard monitoring system.  Both system of McClellan and Follmer comprising vehicle sensor, ODB, processing unit, communication, output unit.  In addition, Shimotani et al. (US 2015/0206434) show an on-vehicle information processing device that is capable of sufficiently calling attention of a driver of an own vehicle. Pewriwal (US 2010/0045452) shows speed reporting for providing conditional driver treatment.  McClellan et al. (US 2008/0319602) shows a system for monitoring and improving driver behavior.  Ling et al. (US 8,140,358) shows a vehicle monitoring system to track the operation of vehicle or driver actions. Nadeem et al. (US 8,576,069) shows mobile sensing for road safety, traffic management and road maintenance. 
However, the Prior Art of references individually or in combination not explicitly mention the specific structure arrangement as recited in the claims 1 and 8, respectively, including: 
Claim 1: 
iii. a desktop solution configured to be used by the user for reporting the state, issuing fines for violations, setting parameters for, enforcement of: driving rules, speed limits, and traffic regulations, wherein the system of two- way wireless communication is configured to allow the user to monitor a status of the vehicle: by collecting data from an information database of the vehicle in real time with help of OBD connector device and the one or more in-vehicle sensors, by feeding the collected data into the computerized data processing unit, and by generating an alert or a message to the user in real time via a Random Phase Multiple Access (RPMA) Network communication unit or cellular technology about a vehicle's and a driver's compliance with traffic regulations as well as a current vehicle's mechanical condition, wherein the system of two-way wireless communication is configured to plan two or more different geo-fencing regimes corresponding to the driver and one or more different drivers, the system comprises: the RPMA Network communication unit for identifying the driver or the one or more different drivers, the OBD connector for collecting a vehicle driving route information, and the processing unit with an Intelligence Artificial Intelligence solution as well as a Global Positioning System (GPS) unit to establish a geo-fence corresponding to the driver or the one or more different drivers.
Claim 8:
d. planning two or more different geo-fencing regimes corresponding to the driver and one or more different drivers comprising: a Random Phase Multiple Access (RPMA) Network communication unit communication unit identifying the driver and the one or more different drivers, the OBD connector collecting vehicle driving route information, and 5Application No. 16/253,480 Confirmation No. 1066 Docket No. 144-002 the processing unit with an Intelligence Artificial Intelligence solution as well as a Global Positioning System (GPS) unit to establish a geo-fence corresponding to the driver or the one or more different drivers, and e. generating an alert or a message to user in real time via the RPMA Network communication unit or cellular technology about a vehicle's and a driver's compliance with traffic regulations as well as a current vehicle's mechanical condition.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOI C LAU/Primary Examiner, Art Unit 2689